Title: From Thomas Jefferson to Joseph Holmes, 12 March 1781
From: Jefferson, Thomas
To: Holmes, Joseph



Sir
In Council March 12th 1781

I inclose you an Extract of a Letter from the President of Congress directing that the Prisoners of war taken at the Cowpens shall be moved Northwardly by the Way of Knowlands Ferry. They will thence be subsisted and guarded by the State of Maryland. I accordingly apprized the Governor of Maryland of their Approach. You will be pleased to move them on immediately, calling for a proper guard on the County of Frederic. I am &c.,

T. J.

